                                 UNITED STATES DISTRICT COURT


                                 EASTERN DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,                                      No. 1:19mj00023 SKO

                    Plaintiff,
                                                               DETENTION ORDER
         v.                                                    (Violation of Supervised Release )

JAVIER GUTIERREZ-CHAVEZ,

                    Defendant.



       The defendant having been arrested for alleged violation(s) of the terms and conditions of
supervised release; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court finds that:
    X    The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to flee; and/or

         The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to pose a danger to the safety of any other person or the community if
released under 18 U.S.C. § 3142(b) or (c).
    X    The defendant is to be transported to the Northern District of California – Oakland Division.
         as soon as practicable.
         This finding is based on the reasons stated on the record.



Dated:        January 31, 2019                                /s/   Sheila K. Oberto                 .
                                                    UNITED STATES MAGISTRATE JUDGE
